John         E.    Rodarte           Sr-                                pj| rr                 Fourth         Court Of         Appeals
T.D.C-J.i 1263270                                           FN THE I              ' A' : Office Of The Clerk
Clements Unit                                                 .*■ ' '.': '.'i"'' " ' ■ " '300 Dolorosa St.,Suite                                3200
9601         Spur        591                                                                   San      Antonio,Texas               78205-
Amarillo,Texas 79107-9606                                    20I5FEB18 PH 1=01                                                              3037

                                                             Febfr/ar.y A'0,20-15
                                                                   yjll C. !--,
     RE:Causes 04-14-00922-CV                               and '04-15-00012,Correspondence From The
             4th    COA        Dated       02/02/2015             And   02/04/2015               to       Include         A Court          Order
             To    02/19/2015              In   Which        To    Submit      All         Indiqent             Filed      Cases,
             Pursuant           To    Chapter          14    Inmate       Litiqation




     To      The    Honorable              Clerk:

     This         letter        that       I    write,concerns                first        and          foremost,a         qreat          con

cern         with        the    nail       here       on    this     unit-      As        it    may be          verified,!            sent

mail         to     the    U.S.       Supreme          Court       in   Washinqton,I                     quess      you       already

knew where                the    court          is-    Anyway,mail             that was                 sent January            12,2015,

was stamped                received January                      23,2015       about           twelve days               later,when
mail         from        the Washinqton court,only                            took        five          days    for me to receive.
     Therefore,I                am    submittinq              this      letter,so              that       the       proper      allowance

of       time       is    recoqnized             by    the       court,as        to       why       I    did    not      submit       a    copy

of a six month                   inmate          trust        fund printout                with          this       letter-         This    is
because,I                have to submit                an     1-60      for    such        a    request,which will                        not
be       picked          up by       mailroom          personnel,unti1                    02/11/2015,and                   then      proce

ssed by             the    indiqent supply                    department,issue a pass                               to obtain         the
printout,then,indiqent                               mail,will          not run           until          Friday 02/13/2015
which,will                probably             not qet        mailed      out     until             Monday or Tuesday                     the
02/16/2015                which       is       after       the    holiday,thus                 makinq          it    all      too    poss

ible,that what                   the        court      requested of me,will                             not    be    received         on

time.

     To which,I                believe,that                this    court,should                 already             be   in    reciept

of       a    more       current           printout         already.
     I       will    now address                some of          the    cases     that          I       have    filed         indiqently,
which             will    not    include             some     cases      where        I    had          to    simply       represent

myself.             These cases are as                       follows,!         will        try          to present            as many       of
the case numbers                       that      I    can:2005-CI-18884;2010-CI-12625 ; 2010-CI-0398;
2011-CI-03434;in                       Bexar County,Texas;in                      the          4th COA 04-10-00880-CV;
-/ •




 \<j   :■',;■
John    L.^   Rodarte    Sr.
                                                                            O   t.:<
Clements       Unit
9601    Spur    591                                           12 r-rr, ?r
Aniarillo,Texas         79107-9606
LEGAL    MAIL
        LEGAL    MAIL
                                     Fourth   Court      Of   Appeals
                                     Office   Of   The    Clerk
                                     300   Dolorosa      St..Suite      3200
                                     San   Antonio,Texas        78205-3037
.-■'?•